Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 14, 1992, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while intoxicated.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment should be *605affirmed and counsel’s application for leave to withdraw granted.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.